Citation Nr: 0726886	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  02-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include a personality disorder and borderline 
intellectual functioning.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to July 1962.  
He also had a period of active duty for training from June 
1959 to January 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.  

In his August 2002 substantive appeal, the veteran indicated 
he wished to appear at a hearing before a Veterans Law Judge 
presiding at the RO.  However, by letter received by the RO 
later that month, he clarified that he wished to appear for a 
personal hearing presided over by a decision review officer 
(DRO) of the RO.  In January 2003, the veteran testified at a 
personal hearing before a DRO.  A transcript of that hearing 
is of record.  

In a decision dated April 2005, the Board denied the 
veteran's claim of entitlement to service connection for a 
neuropsychiatric disorder, to include a personality disorder 
and borderline intellectual functioning.  The veteran 
appealed the Board's decision to the Court of Appeals for 
Veterans Claims (Court).  On March 14, 2007, the Court set 
aside that decision and remanded the matter to the Board for 
further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure compliance with the Court's March 2007 
decision.  

In that decision, the Court found that the examination 
reports upon which the Board relied in its April 2005 
decision were flawed.  With regard to the October 2, 2001 
examination report, the examiner stated that he had reviewed 
the claims file but also stated that "there is no notation 
of hospitalization" for the injuries caused by trauma to the 
veteran's face.  This conflicts with the service medical 
records, which contain a clinical record cover sheet showing 
hospitalization for his facial injury from August 1, 1960 to 
August 3, 1960, and thus casts doubt on the extent that 
examiner reviewed the claims file.  As to the October 24, 
2001 examination report, the Court determined the examiner's 
opinion to be speculative due to his use of the phrases  
"[i]t does not appear" and "there does not appear to be 
adequate support to suggest that " (in stating that the 
veteran's current conditions were unrelated to his in-service 
facial trauma).  

Because these examinations took place nearly seven years ago, 
and it is unlikely that both examiners are still available, 
on remand the veteran should be afforded additional 
psychiatric and neurologic VA examinations.  The examiners 
must provide medical opinions as to a relationship, if any, 
between any current psychiatric or neurologic disorder and 
the physical injuries sustained in early August 1960.  

Additionally, evidence of record indicates that VA may not be 
in possession of all identified evidence relevant to the 
veteran's claim on appeal.  Service medical records contain a 
clinical record cover sheet indicating that the veteran was 
hospitalized from August 1, 1960 until August 3, 1960 at the 
U.S. Army Hospital, Fort Lawton, Washington, for treatment 
following blunt trauma to his face.  Another clinical record 
cover sheet indicates that the veteran was hospitalized from 
January 3, 1961 to January 5, 1961 for an unrelated 
condition.  A letter from the National Personnel Records 
Center (NPRC), addressed to a member of Congress, indicates 
that copies of inpatient records were sent to the Congressman 
in 1993 but that the outpatient records had been lent to VA.  
The only request made by VA to the NPRC for records is from 
September 1983.  Therefore, on remand VA must make necessary 
efforts to obtain all clinical records for both periods of 
hospitalization.  As the veteran has argued that his military 
personnel file will aid in his appeal, his military personnel 
file should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the NPRC clinical records 
of the veteran's treatment at the U.S. 
Army Hospital, Fort Lawton, Washington for 
the periods August 1, 1960 through August 
3, 1960, and from January 3, 1961 to 
January 5, 1961.  Also, request from the 
NPRC the veteran's entire U.S. Army 
personnel file.  Associate all records 
obtained with the claims file.  If any 
records are not obtainable, obtain a 
negative reply to that effect, and 
associate evidence of efforts to obtain 
the records and the negative reply with 
the claims file.  

2.  Then, schedule the veteran for VA 
psychiatric and neurologic examinations.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiners.  The examiners 
must annotate the report as to whether the 
claims file was indeed reviewed.  

The examiners are requested to provide an 
opinion as to the diagnoses of all current 
psychiatric and neurologic disorders found 
to be present.

The psychiatric examiner is asked to 
provide an opinion as to whether it is as 
likely as not (a 50 percent or greater 
probability) that the veteran currently 
suffers from any psychiatric disorder, 
including a personality disorder or 
borderline intellectual functioning, as 
the result of the trauma to his face 
during service in August 1960.  

The neurologic examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the veteran 
currently suffers from any neurologic 
disorder of the brain, including 
borderline intellectual functioning or a 
personality disorder, as a result of the 
trauma to his face during service in 
August 1960.  

A complete rationale must be provided for 
any opinion rendered.  

3.  Finally, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations and consideration of 
all evidence received since the January 
2003 supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and be given an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

